Unaudited Pro Forma Combined Financial Data On November 5, 2012, Nexstar Broadcasting, Inc. (“Nexstar”), a wholly-owned, indirect subsidiary of Nexstar Broadcasting Group, Inc. entered into an asset purchase agreement with Newport Television LLC to acquire KGPE, the CBS affiliate in the Fresno, California market, and KGET, the NBC/CW affiliate, and KKEY-LP, the low powered Telemundo affiliate, both in the Bakersfield, California market for $35.4 million in cash, subject to adjustments for working capital acquired (the “California Acquisition”). The California Acquisition closed as of February 1, 2013 and was funded with cash on hand at the time. On July 18, 2012, Mission Broadcasting, Inc. (“Mission”) entered into an asset purchase agreement with Newport Television LLC and Newport Television License LLC (collectively, “Newport”) to acquire two television stations and associated digital sub-channels in Little Rock, Arkansas for total consideration of $60.0 million in cash (the “Little Rock Acquisition”). Nexstar entered into local service agreements with Mission to provide sales and operating services to the acquired stations. The Little Rock Acquisition closed as of January 1, 2013. In connection with the Little Rock Acquisition, Mission secured commitments for $139.0 million in new senior secured credit facilities comprised of $104.0 million in term loans due 2019 and $35.0 million in revolving credit due December 2017 (the “New Senior Secured Credit Facility”). The Company used the proceeds of these loans to finance the Little Rock Acquisition, as well as for retirement of debt outstanding under the Company’s existing senior secured credit facilities (the “Existing Senior Secured Credit Facilities”). On July 18, 2012, Nexstar entered into an asset purchase agreement with Newport to acquire ten television stations and associated digital multichannels in Salt Lake City, Utah, Memphis, Tennessee, Syracause, New York, Binghamton, New York, Elmira, New York, Watertown, New York and Jackson, Tennessee and Newport’s Inergize Digital Media operations for total consideration of $225.5 million in cash (the “Newport Acquisition”). The Newport Acquisition closed as of December 1, 2012. The California Acquisition, the Little Rock Acquisition, the Newport Acquisition and issuance of additional amounts to finance the Acquisitions under the New Senior Secured Credit Facility are collectively known as the “Transactions.” The unaudited pro forma combined statements of operations give effect to the Transactions as if they had occurred on January 1, 2012. The unaudited pro forma combined balance sheet data gives effect to the Transactions as if they had occurred on December 31, 2012. The unaudited pro forma combined financial data should be read in conjunction with the audited financial statements of Nexstar Broadcasting Group, Inc. filed in the Annual Report on Form 10-K on March 15, 2013 with the Securities and Exchange Commission (“SEC”) and the audited financial statements of the assets acquired in the California Acquisition as of December 31, 2012 and 2011 and for the three years ended December 31, 2012 filed in this Current Report on Form 8-K. As all acquisitions included in the Transactions were acquired from the same seller, the SEC considers these acquisitions to be a single transaction for purposes of assessing materiality. The purpose of these proforma combined financial statements is to provide information regarding the California Acquisition. The proforma combined financial statements and audited financial statements as of December 31, 2011 and 2010 and for the three years ended December 31, 2011 and unaudited financial statements as of September 30, 2012 and for the three and nine months ended September 30, 2012 and 2011 for the combined Newport Acquisition and Little Rock Acquisition were filed by Nexstar in a Current Report on Form 8-K on November 19, 2012 and in a Registration Statement on Form S-8 on November 5, 2012 and the proforma combined financial statements and audited financial statements as of December 31, 2011 and 2010 and for the three years ended December 31, 2011 and unaudited financial statements as of September 30, 2012 and for the three and nine months ended September 30, 2012 and 2011 for the Little Rock Acquisition were filed by Mission in a Current Report on Form 8-K on March 19, 2013. The Newport Acquisition and Little Rock Acquisition are presented in these proforma combined financial statements in a single presentation, inclusive of pro forma adjustments, as of and for the nine months ended September 30, 2012. The unaudited pro forma combined financial data do not purport to represent what our results of operations, balance sheet data or financial information would have been if the Transactions had occurred as of the dates indicated, or what such results will be for any future periods. The unaudited pro forma combined financial data are based on certain assumptions, which are described in the accompanying notes and which management believes are reasonable. NEXSTAR BROADCASTING GROUP, INC. UNAUDITED PRO FORMA COMBINED BALANCE SHEET AS OF DECEMBER 31, 2012 (in thousands) Historical Nexstar Historical California Acquisition California Acquisition Pro Forma Adjustments Little Rock Acquisition, Per Previous 8-K Pro Forma Little Rock Acquisition Adjustments Pro Forma Combined Assets Current assets: Cash and cash equivalents $ - ) (a) Accounts receivable, net ) (b) - 13 Current portion of broadcast rights ) (c) Prepaid expenses and other current assets 76 (b) 74 ) Total current assets ) Property and equipment, net ) (d) - Broadcast rights - - ) Goodwill ) (e) ) FCC licenses (f) - - FCC licenses of Mission - - - Other intangible assets, net (g) - Deferred tax assets - Other noncurrent assets, net - ) (a) ) - Total assets $ ) Liabilities and Stockholders’ Equity Current liabilities: Current portion of debt $ - - - Current portion of broadcast rights payable ) (c) ) Accounts payable ) (b) 4 (4
